DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 12/31/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRETT A FEENEY/           Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                             




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotter et al. (US 2014/0254133 A1) (hereinafter referred to as Kotter) in view of Chakraborty (US 2009/0050911 A1), Yuan et al. (US 2012/0201030 A1) (hereinafter referred to as Yuan), and Peeters et al. (US 2014/0168943 A1) (hereinafter referred to as Peeters).
Regarding claim 1, Kotter teaches a wavelength converter (color wheel in Fig. 1 of Kotter), comprising: 
a light emitting-reflecting layer (segments 20 in Fig. 1, which are segments 201-203 in Fig. 2 or 204-205 in Fig. 3 of Kotter), wherein: 
the light emitting-reflecting layer comprises a wavelength converting material (phosphor in segments 20), light scattering particles (light scattering particles described in [0057] of Kotter); 
the wavelength converting material includes phosphor particles (as described in [0057] of Kotter), light scattering particles (light scattering particles described in [0057] of Kotter), and an adhesive (ceramic/polymer that is the host of the phosphor and light scattering particles, as described in [0021], [0058]-[0072] of Kotter).
m, a size of the aluminum oxide particles is in a range of 0.1 to 1 m, and a size of the titanium oxide particles is in a range of 0.1 to 1 m; the wavelength converting material accounts for 35% ~55% of the mass of the light emitting-reflecting layer, the titanium oxide particles account for 0.1% ~ 1% of the mass of the light emitting-reflecting layer, and the aluminum oxide particles account for 0.1% ~1% of the mass of the light emitting-reflecting layer; the aluminum oxide particles and titanium oxide particles are mixed and the sizes of the phosphor particles, the aluminum oxide particles and the titanium oxide particles cause the aluminum oxide particles and the titanium oxide particles to fill spaces among the phosphor particles to form the light emitting-reflecting layer, wherein a portion of light incident on the light emitting-reflecting layer is directly reflected back to stop the portion of the light propagating in the light emitting-reflecting layer, so as to increase a reflectivity/content ratio of the light emitting-reflecting layer and to reduce an increase of a temperature of the light emitting-reflecting layer caused by the light propagating in the light emitting-reflecting layer.  
Chakraborty teaches a wavelength conversion layer (212 in Fig. 2 of Chakraborty) comprising light scattering particles (206 and 208) dispersed throughout the layer.  The light scattering particles have two types of materials – aluminum oxide and titanium oxide (see [0062] of Chakraborty).  Each type scatters a different portion of the light spectrum (see discussion in [0043] of Chakraborty).  These light scattering particles have size about one half the wavelength of the light they scatter (see [0037] of Chakraborty).

As incorporated, the size of the aluminum oxide particles and titanium oxide particles ranges from 200nm to 400nm (as suggested by [0037] of Chakraborty since the visible light range is from 400 to 800nm).  This range lies inside the claimed range of 0.1 to 1 m, so a prima facie case of obviousness exists (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
But Kotter in view of Chakraborty is silent as in teaching that a size of the phosphor particles is in a range of 10 to 20 m, the wavelength converting material accounts for 35% ~55% of the mass of the light emitting-reflecting layer, the titanium oxide particles account for 0.1% ~ 1% of the mass of the light emitting-reflecting layer, and the aluminum oxide particles account for 0.1% ~1% of the mass of the light emitting-reflecting layer; the aluminum oxide particles and titanium oxide particles are mixed and the sizes of the phosphor particles, the aluminum oxide particles and the titanium oxide particles cause the aluminum oxide particles and the titanium oxide particles to fill spaces among the phosphor particles to form the light emitting-reflecting layer, wherein a portion of light incident on the light emitting-reflecting layer is directly reflected back to stop the portion of the light propagating in the light emitting-reflecting layer, so as to increase a reflectivity/content ratio of the light emitting-reflecting layer 
Yuan teaches a color wheel (color wheel 54 of the digital projection system in Fig. 2 of Yuan) comprising a light emitting-reflecting layer (the layers of phosphor materials in the annular sectors 76 as described in [0015]-[0016] of Yuan), wherein: the light emitting-reflecting layer comprises a wavelength converting material (the phosphor materials as described in [0015]-[0016] & [0058] of Yuan), and an adhesive (phosphor ink binder described in [0060] of Yuan).  The wavelength converting material includes phosphor particles (as described in [0015]-[0016] and [0058] of Yuan) of size in a range of 10 to 20 m (as stated last two lines of [0061] of Yuan) and accounts for 40% ~75% of the mass of the light emitting-reflecting layer (as described in [0061] lines 40-46 of Yuan); and adhesive (binder material described in [0060] of Yuan). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the light emitting-reflecting layer, including making the size of the phosphor particles is in a range of 10 to 20 m and adjusting the concentration of the phosphor in Kotter so that the material accounts for 40% ~75% of the mass of the light emitting-reflecting layer, as disclosed by Yuan.  The size of 10 to 20 m is known size range of the phosphor particles.  If the content of the wavelength converting material is too high, it can be difficult to ensure strong cohesion, adhesion of the wavelength converting material; if it is too low, the step of depositing the material is too inefficient (as described in [0061] of Yuan).  
As incorporated, the titanium oxide particles and the aluminum oxide particles are dispersed among the phosphor particles, so they are mixed.  Since the See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
Moreover, since the size of the phosphor particles is in the range of 10-20 m, which is larger than the size of 0.1 to 1 m of the titanium oxide particles and the aluminum oxide particles, so the titanium oxide particles and the aluminum oxide particles “fill spaces among the phosphor particles to form the light emitting-reflecting layer”.  Lastly, when light is incident normally (“normally” in optics means perpendicular here) on the titanium oxide particles and/or the aluminum oxide particles of the light emitting-reflecting layer along the optical axis of these particles, this light is reflected back so the propagation of this portion of incident light in the light emitting-reflecting layer is stopped.  Since this portion of light does not reach the phosphor particles nor propagating in the light emitting-reflecting layer, it would not be able generate any heat (any inefficiency in scattering or light conversion process produces heat as waste) so the increase of the temperature of the light emitting-reflecting layer caused by the light propagating in the light emitting-reflecting layer is reduced.  So by adding the light scattering particles into the phosphor material layer, the scattering particles can reflect some incident light, particularly the incident light rays that is closed to the optical axis of 
But Kotter-Chakraborty-Yuan is silent as in teaching that the titanium oxide particles account for 0.1% ~ 1% of the mass of the light emitting-reflecting layer, and the aluminum oxide particles account for 0.1% ~1% of the mass of the light emitting-reflecting layer. 
Peeters discloses that scattering particles such as Al2O3 and TiO2 (see [0026] of Peeters) in a wavelength conversion layer take up 0.1 – 25 wt % of the total weight of the phosphor material and the light scattering particles (see last 10 lines of [0026] of Peeters).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the titanium oxide particles and the aluminum oxide particles account for 0.1 ~ 25 wt% of the total mass of the phosphor particles and the titanium oxide particles and the aluminum oxide particles, as disclosed by Peeters.  The above ranges of mass percentage are known ranges of Al2O3 and TiO2 light scattering particles to effectively scatter light in a wavelength conversion layer so it would be obvious for one of ordinary skill in the art to have used the same ranges in order to obtain the same predictable result/effect. Moreover, if one includes too much of light scattering particles, light efficiency would likely decrease. On the other hand, if one includes too few of light scattering particles, the scattering effect might not be effective to spread the light out uniformly.
As incorporated, the sum of aluminum oxide and titanium oxide particles takes up about 0.1 ~ 25 wt% of the total mass of the phosphor particles and the titanium oxide In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
Regarding claim 2, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 1, and also teaches wherein: 
the size of the phosphor particles is larger than the size of the titanium oxide particles and the size of the aluminum oxide particles (as taught in claim 1 above); and 
the phosphor particles are YAG: Ce phosphor particles (as stated in [0057] of Kotter) or a mixture of green phosphor particles and red phosphor particles.  
Regarding claim 10, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 1, and also teaches wherein: the adhesive is a silica gel or a silicone resin (as stated in [0060] of Yuan).  
Regarding claim 11, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 1, further including: a substrate (substrate 40 in Fig. 6 of Kotter) disposed at one side of the light emitting-as described in [0064] of Kotter), or a metal-ceramic alloy substrate.  
Regarding claim 12, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 11, and also teaches further including: a pure reflective layer (the reflective layer on the underside of the light emitting-reflecting layer, which is labeled 42 in Fig. 6 of Kotter) disposed between the light emitting-reflecting layer and the substrate, but is silent as in teaching wherein the pure reflective layer comprises aluminum oxide particles, titanium oxide particles and a second adhesive.  
Yuan discloses a light reflective layer having light scattering particles such as TiO2, Al2O3 particles disposed in a polymer (see [0011] of Yuan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the pure reflective layer as disclosed by Yuan, i.e. comprising of aluminum oxide particles, titanium oxide particles dispersed in a second adhesive.  The advantage of this structure is that it simplifies the manufacturing process since the pure reflective layer can be made almost the same method as the light emitting-reflecting layer.  Moreover, this pure reflective layer would have the same reflecting characteristics as the light scattering particles in the wavelength converter, thereby increases the effectiveness of the pure reflective layer.
Regarding claim 13, Kotter-Chakraborty-Yuan-Peeters teaches a fluorescent color wheel (color wheel 16 in Fig. 1 of Kotter) comprising the wavelength converter (the segments 20 of Kotter) according to claim 1, wherein: the light emitting-reflecting layer has a ring shape or an annular sector shape (as shown in Figs. 2-3 of Kotter).  
Regarding claim 15, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the fluorescent color wheel according to claim 13, and also teaches wherein: the size of the phosphor particles is larger than the size of the titanium oxide particles and the size of the aluminum oxide particles (as combined in claim 1 above); and the phosphor particles are YAG:Ce phosphor particles (as stated in [0057] of Kotter) or a mixture of green phosphor particles and red phosphor particles.  
Regarding claim 21, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 12, but is silent as in teaching wherein the aluminum oxide particles of the pure reflective layer account for 1% ~ 60% of a mass of the pure reflective layer; the titanium oxide particles of the pure reflective layer account for 1% ~ 40% of the mass of the pure reflective layer; and the second adhesive accounts for 30% ~ 70% of the mass of the pure reflective layer.  
Yuan discloses a method of forming a polymer film loaded with particles (such as phosphor and/or light scattering particles) using printing (see [0061] lines 40-46 of Yuan).  The particles accounts for 40-70% of weight of the layer, or the adhesive (polymer) accounts for 30-60% of weight of the layer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second adhesive to account for 30-60% of weight of the pure reflective layer in order to optimize the strong film cohesion, adhesion, and maintain printability of the ink while maintaining a low number of passes ([0061] lines 40-54 of Yuan).

Peeters discloses that scattering particles such as Al2O3 and TiO2 (see [0026] of Peeters) in a wavelength conversion layer takes up 0.1 – 25 wt % of the total weight of the layer (see last 10 lines of [0026] of Peeters).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the titanium oxide particles account for 0.1% ~ 25% of the mass of the light emitting-reflecting layer; and the aluminum oxide particles account for 0.1% ~ 25% of the mass of the light emitting-reflecting layer, as disclosed by Peeters.  These are known range of Al2O3 and TiO2 light scattering particles in order to have effective light scattering/reflecting so it would be obvious for one of ordinary skill in the art to have used the same ranges in order to obtain the same predictable result/effect. 
Since the claimed ranges of 1% ~ 60% of the aluminum oxide particles and 1% ~ 40% of the titanium oxide particles of a mass of the pure reflective layer "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotter in view of Chakraborty, Yuan and Peeters, as applied in claim 1 above, and further in view of Gootz et al. (US 2016/0300985 A1) (hereinafter referred to as Gootz).
Regarding claim 9, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the wavelength converter according to claim 1, but is silent as in teaching wherein: the adhesive is a glass medium, the glass medium is a continuous glass medium, and the glass medium includes one or more of SiO2-B2O3-RO, SiO2-TiO2-Nb2O5-R'2O, and ZnO-P2O5, R including one or more of Mg, Ca, Sr, Ba, Na, and K, and R' including one or more of Li, Na, and K.  
Gootz teaches a matrix layer including glass frits (see [0008] of Gootz).  The glass frit contain SiO2 (this is the main component of glass), B2O3, and alkaline earth metal oxide such as Na2O (see [0008] of Gootz).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Gootz’ glass, i.e. made from glass frit described above.  Glass has higher mechanical strength than polymer/resin based material.
Claims 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotter in view of Chakraborty, Yuan and Peeters.
Regarding claim 14, Kotter teaches a light-emitting device (lighting arrangement 10 in Fig. 1 of Kotter) comprising: 
a wavelength converter (color wheel 16) and an excitation light source (12), wherein: 
segments 20), the light emitting-reflecting layer comprising a wavelength converting material (phosphor material in segments 20), light scattering particles (light scattering particles described in [0057] of Kotter) and an adhesive (ceramic/polymer that is the host of the phosphor and light scattering particles, as described in [0021], [0058]-[0072] of Kotter); 
the wavelength converting material includes phosphor particles (phosphor particles as described in [0057] of Kotter), and 
the excitation light source is a solid-state light source (as described in [0054] of Kotter, the light source 12 is a laser diode).
But Kotter is silent as in teaching that light scattering particles comprising: aluminum oxide particles, titanium oxide particles; and a size of the phosphor particles is in a range of 10 to 20 m, a size of the aluminum oxide particles is in a range of 0.1 to 1 m, and a size of the titanium oxide particles is in a range of 0.1 to 1 m; the wavelength converting material accounts for 35% ~55% of the mass of the light emitting-reflecting layer, the titanium oxide particles account for 0.1% ~ 1% of the mass of the light emitting-reflecting layer, and the aluminum oxide particles account for 0.1% 1% of the mass of the light emitting-reflecting layer; the aluminum oxide particles and titanium oxide particles are mixed and the sizes of the phosphor particles, the aluminum oxide particles and the titanium oxide particles cause the aluminum oxide particles and the titanium oxide particles to fill spaces among the phosphor particles to form the light emitting-reflecting layer, wherein a portion of light incident on the light emitting-reflecting layer is directly reflected back to stop the portion of the light propagating in the light 
Chakraborty teaches a wavelength conversion layer (212 in Fig. 2 of Chakraborty) comprising light scattering particles (206 and 208) dispersed throughout the layer.  The light scattering particles have two types of materials – aluminum oxide and titanium oxide (see [0062] of Chakraborty).  Each type scatters a different portion of the light spectrum (see discussion in [0043] of Chakraborty).  These light scattering particles have size about one half the wavelength of the light they scatter (see [0037] of Chakraborty).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included aluminum oxide particles and titanium oxide particles as light scattering particles in Kotter in order to scatter the light more effectively throughout the entire visible spectrum.  
As incorporated, the size of the aluminum oxide particles and titanium oxide particles ranges from 200nm to 400nm (as suggested by [0037] of Chakraborty since the visible light spectral range is from 400 to 800nm).  This range lies inside the claimed range of 0.1 to 1 m, so a prima facie case of obviousness exists (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
But Kotter in view of Chakraborty is silent as in teaching that a size of the phosphor particles is in a range of 10 to 20 m, the wavelength converting material 
Yuan teaches a color wheel (color wheel 54 of the digital projection system in Fig. 2 of Yuan) comprising a light emitting-reflecting layer (the layers of phosphor materials in the annular sectors 76 as described in [0015]-[0016] of Yuan), wherein: the light emitting-reflecting layer comprises a wavelength converting material (the phosphor materials as described in [0015]-[0016] & [0058] of Yuan), and an adhesive (phosphor ink binder described in [0060] of Yuan).  The wavelength converting material includes phosphor particles (as described in [0015]-[0016] and [0058] of Yuan) of size in a range of 10 to 20 m (as stated last two lines of [0061] of Yuan) and accounts for 40% ~75% of the mass of the light emitting-reflecting layer (as described in [0061] lines 40-46 of Yuan); and adhesive (binder material described in [0060] of Yuan). 
m and adjusting the concentration of the phosphor in Kotter so that the material accounts for 40% ~75% of the mass of the light emitting-reflecting layer, as disclosed by Yuan.  The size of 10 to 20 m is known size range of the phosphor particles.  If the content of the wavelength converting material is too high, it can be difficult to ensure strong cohesion, adhesion of the wavelength converting material; if it is too low, the step of depositing the material is too inefficient (as described in [0061] of Yuan).  
As incorporated, the titanium oxide particles and the aluminum oxide particles are dispersed among the phosphor particles, so they are mixed.  Since the concentration of the phosphor in Kotter accounts for 40% ~75% of the mass of the light emitting-reflecting layer, which overlap with the claimed range of 35% ~55%, a prima facie case of obviousness exists that the concentration of the phosphor in Kotter accounts for 35% ~55% of the mass of the light emitting-reflecting layer (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
Moreover, since the size of the phosphor particles is in the range of 10-20 m, which is larger than the size of 0.1 to 1 m of the titanium oxide particles and the aluminum oxide particles, so the titanium oxide particles and the aluminum oxide particles “fill spaces among the phosphor particles to form the light emitting-reflecting layer”.  Lastly, when light is incident normally (“normally” in optics means perpendicular 
But Kotter-Chakraborty-Yuan is silent as in teaching that the titanium oxide particles account for 0.1% ~ 1% of the mass of the light emitting-reflecting layer, and the aluminum oxide particles account for 0.1% 1% of the mass of the light emitting-reflecting layer.
Peeters discloses that scattering particles such as Al2O3 and TiO2 (see [0026] of Peeters) in a wavelength conversion layer take up 0.1 – 25 wt % of the total weight of the phosphor material and the light scattering particles (see last 10 lines of [0026] of Peeters).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the titanium oxide particles and the aluminum oxide particles account for 0.1 ~ 25 wt% of the total mass of 2O3 and TiO2 light scattering particles to effectively scatter light in a wavelength conversion layer so it would be obvious for one of ordinary skill in the art to have used the same ranges in order to obtain the same predictable result/effect. Moreover, if one includes too much of light scattering particles, light efficiency would likely decrease. On the other hand, if one includes too few of light scattering particles, the scattering effect might not be effective to spread the light out uniformly.
As incorporated, the sum of aluminum oxide and titanium oxide particles takes up about 0.1 ~ 25 wt% of the total mass of the phosphor particles and the titanium oxide particles and the aluminum oxide particles.  This works out to the sum of aluminum oxide and titanium oxide particles accounts for 0.035% ~ 18 wt% of the light emitting-reflecting layer.  Since this is the sum of aluminum oxide and titanium oxide particles, the wt % of each of the aluminum oxide or titanium oxide particles has range of 0 ~ 18 wt%.  Since the claimed ranges of 0.1% ~ 1% of the mass of the light emitting-reflecting layer of the titanium oxide particles and the aluminum oxide particles "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
Regarding claim 18, Kotter-Chakraborty-Yuan-Peeters teaches all the limitations of the light-emitting device according to claim 14, and also teaches wherein: the size of the phosphor particles is larger than the size of the titanium oxide particles as combined in claim 14 above); and the phosphor particles are YAG: Ce phosphor particles (as stated in [0057] of Kotter) or a mixture of green phosphor particles and red phosphor particles.  

Regarding claim 22, Kotter teaches a wavelength converter (color wheel in Fig. 1 of Kotter), comprising: 
a light emitting-reflecting film (segments 20 in Fig. 1, which are segments 201-203 in Fig. 2 or 204-205 in Fig. 3 of Kotter) comprising: 
phosphor particles (phosphor as described in [0057] of Kotter); 
light scattering particles (light scattering particles described in [0057] of Kotter); and 
an adhesive (ceramic/polymer that is the host of the phosphor and light scattering particles, as described in [0021], [0058]-[0072] of Kotter) configured to bond the particles to form the light emitting-reflecting film, wherein the adhesive forms a continuous medium that fill spaces among the particles in the light emitting-reflecting film to allow any point in the adhesive of the light emitting-reflecting film to reach another point in the adhesive without crossing an interface (since the ceramic/polymer is a matrix for the phosphor and light scattering particles, this property follows automatically).
But Kotter is silent as in teaching that the phosphor particles are with a particle size ranging from 10 to 20 m and accounting for 35% ~55% of a mass of the light emitting-reflecting film; the light scattering particles comprising: aluminum oxide particles with a particle size ranging from 0.1 to 1 m and accounting for 0.1%~1% of m and accounting for 0.1%~1% of the mass of the light emitting-reflecting film, wherein the aluminum oxide particles and the titanium oxide particles are mixed and the sizes of the phosphor particles, the aluminum oxide particles, and the titanium oxide particles cause the aluminum oxide particles and the titanium oxide particles to fill spaces among the phosphor particles to form the light emitting-reflecting layer, wherein a portion of light incident on the light emitting-reflecting layer is directly reflected back to stop the portion of the light propagating in the light emitting-reflecting layer, so as to increase a reflectivity/content ratio of the light emitting-reflecting layer and to reduce an increase of a temperature of the light emitting-reflecting layer caused by the light propagating in the light emitting-reflecting layer; and the adhesive accounting for 45% ~ 65% of the mass of the light emitting-reflecting film.
Chakraborty teaches a wavelength conversion layer (212 in Fig. 2 of Chakraborty) comprising light scattering particles (206 and 208) dispersed throughout the layer.  The light scattering particles have two types of materials – aluminum oxide and titanium oxide (see [0062] of Chakraborty).  Each type scatters a different portion of the light spectrum (see discussion in [0043] of Chakraborty).  These light scattering particles have size about one half the wavelength of the light they scatter (see [0037] of Chakraborty).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included aluminum oxide particles and titanium oxide particles as light scattering particles in Kotter in order to scatter the light more effectively throughout the entire visible spectrum.  
as suggested by [0037] of Chakraborty since the visible light range is from 400 to 800nm).  This range lies inside the claimed range of 0.1 to 1 m, so a prima facie case of obviousness exists (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).
But Kotter in view of Chakraborty is silent as in teaching that the phosphor particles are with a particle size ranging from 10 to 20 m and accounting for 35% ~55% of a mass of the light emitting-reflecting film; the aluminum oxide particles accounting for 0.1%~1% of the mass of the light emitting-reflecting film; and the titanium oxide particles accounting for 0.1%~1% of the mass of the light emitting-reflecting film, wherein the aluminum oxide particles and the titanium oxide particles are mixed and the sizes of the phosphor particles, the aluminum oxide particles, and the titanium oxide particles cause the aluminum oxide particles and the titanium oxide particles to fill spaces among the phosphor particles to form the light emitting-reflecting layer, wherein a portion of light incident on the light emitting-reflecting layer is directly reflected back to stop the portion of the light propagating in the light emitting-reflecting layer, so as to increase a reflectivity/content ratio of the light emitting-reflecting layer and to reduce an increase of a temperature of the light emitting-reflecting layer caused by the light propagating in the light emitting-reflecting layer; and the adhesive accounting for 45% ~ 65% of the mass of the light emitting-reflecting film.
color wheel 54 of the digital projection system in Fig. 2 of Yuan) comprising a light emitting-reflecting layer (the layers of phosphor materials in the annular sectors 76 as described in [0015]-[0016] of Yuan), wherein: the light emitting-reflecting layer comprises a wavelength converting material (the phosphor materials as described in [0015]-[0016] & [0058] of Yuan), and an adhesive (phosphor ink binder described in [0060] of Yuan).  The wavelength converting material includes phosphor particles (as described in [0015]-[0016] and [0058] of Yuan) of size in a range of 10 to 20 m (as stated last two lines of [0061] of Yuan) and accounts for 40% ~75% of the mass of the light emitting-reflecting layer (as described in [0061] lines 40-46 of Yuan); and adhesive (binder material described in [0060] of Yuan). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the light emitting-reflecting layer, including making the size of the phosphor particles is in a range of 10 to 20 m and adjusting the concentration of the phosphor in Kotter so that the material accounts for 40% ~75% of the mass of the light emitting-reflecting layer, as disclosed by Yuan.  The size of 10 to 20 m is known size range of the phosphor particles.  If the content of the wavelength converting material is too high, it can be difficult to ensure strong cohesion, adhesion of the wavelength converting material; if it is too low, the step of depositing the material is too inefficient (as described in [0061] of Yuan).  
As incorporated, the titanium oxide particles and the aluminum oxide particles are dispersed among the phosphor particles, so they are mixed.  Since the concentration of the phosphor in Kotter accounts for 40% ~75% of the mass of the light emitting-reflecting layer, which overlap with the claimed range of 35% ~55%, a prima See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).  
Moreover, since the size of the phosphor particles is in the range of 10-20 m, which is larger than the size of 0.1 to 1 m of the titanium oxide particles and the aluminum oxide particles, so the titanium oxide particles and the aluminum oxide particles “fill spaces among the phosphor particles to form the light emitting-reflecting layer”.  Lastly, when light is incident normally (“normally” in optics means perpendicular here) on the titanium oxide particles and/or the aluminum oxide particles of the light emitting-reflecting layer along the optical axis of these particles, this light is reflected back so the propagation of this portion of incident light in the light emitting-reflecting layer is stopped.  Since this portion of light does not reach the phosphor particles nor propagating in the light emitting-reflecting layer, it would not be able generate any heat (any inefficiency in scattering or light conversion process produces heat as waste) so the increase of the temperature of the light emitting-reflecting layer caused by the light propagating in the light emitting-reflecting layer is reduced.  So by adding the light scattering particles into the phosphor material layer, the scattering particles can reflect some incident light, particularly the incident light rays that is closed to the optical axis of the particles, so the increase in reflectivity of the layer follows naturally.  And this limitation is satisfied automatically.

Peeters discloses that scattering particles such as Al2O3 and TiO2 (see [0026] of Peeters) in a wavelength conversion layer take up 0.1 – 25 wt % of the total weight of the phosphor material and the light scattering particles (see last 10 lines of [0026] of Peeters).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the titanium oxide particles and the aluminum oxide particles account for 0.1 ~ 25 wt% of the total mass of the phosphor particles and the titanium oxide particles and the aluminum oxide particles, as disclosed by Peeters.  The above ranges of mass percentage are known ranges of Al2O3 and TiO2 light scattering particles to effectively scatter light in a wavelength conversion layer so it would be obvious for one of ordinary skill in the art to have used the same ranges in order to obtain the same predictable result/effect. Moreover, if one includes too much of light scattering particles, light efficiency would likely decrease. On the other hand, if one includes too few of light scattering particles, the scattering effect might not be effective to spread the light out uniformly.
As incorporated, the sum of aluminum oxide and titanium oxide particles takes up about 0.1 ~ 25 wt% of the total mass of the phosphor particles and the titanium oxide particles and the aluminum oxide particles.  This works out to the sum of aluminum In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.I paragraph 1).  
It further follows that it would be obvious the adhesive accounts for 45% ~ 65% of the mass of the light emitting-reflecting film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2016/0002526 A1): the wavelength converting material includes aluminum oxide particles and titanium oxide particles of equal concentration (see Examples 4, 12, 13 in Table 1 of Sato).
Van Bommel et al. (US 2014/0021857 A1) discloses light scattering comprising Al2O3 and TiO2 (see [0035] of Van Bommel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tuan A Hoang/Examiner, Art Unit 2822

/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822